DETAILED ACTION
	
Citation to the Specification will be in the following format: (S. # : ¶/L) where # denotes the page number and ¶/L denotes the paragraph number or line number. Citation to patent literature will be in the form (Inventor # : LL) where # is the column number and LL is the line number. Citation to the pre-grant publication literature will be in the following format (Inventor # : ¶) where # denotes the page number and ¶ denotes the paragraph number.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application
This office action is in response to the papers as filed 3/28/2020	
Claim(s) 1-43 is/are pending.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on:
2/28/2020
10/28/2020
are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Claim Objections
I. Multiple Dependent Claims. 
Claims 4-35 and 37-43 are objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim cannot depend from any other multiple dependent claim.  See MPEP § 608.01(n).  
Claim 4 depends from Claim 3. Claim 3 is a multiple dependent claim. 
Claim 5 depends from Claims 1-4. Claims 3-4 are multiple dependent claim. 
Claim 6 depends from Claims 1-5. Claims 3-5 are multiple dependent claim. 
Claim 7 depends from Claims 1-6. Claims 3-6 are multiple dependent claim. 
Claim 8 depends from Claims 1-7. Claims 3-7 are multiple dependent claim. 
Claim 9 depends from Claims 1-8. Claims 3-8 are multiple dependent claim. 
Claim 10 depends from Claims 1-9. Claims 3-9 are multiple dependent claim. 
Claim 11 depends from Claims 1-10. Claims 3-10 are multiple dependent claim. 
Claim 12 depends from Claims 1-11. Claims 3-11 are multiple dependent claim. 
Claim 13 depends from Claim 12. Claim 12 is an improper multiple dependent claim for the reasons noted above. 
Claim 14 depends from Claim 13. Claim 13 depends from improper multiple dependent claims.  
Claim 15 depends from Claims 14. Claim 14 depends from improper multiple dependent claims. 
Claim 16 depends from Claims 14 or Claim 15. Claim 14 and Claim 15 depend from improper multiple dependent claims. 
Claim 17 depends from Claims 14-16. Claim 16 is a multiple dependent claim. Claims 14-16 also depend from improper multiple dependent claims.
Claim 18 depends from Claims 14-17. Claims 16-17 are multiple dependent claims. Claims 14-17 also depend from improper multiple dependent claims.
Claim 19 depends from Claims 14-18. Claims 16-18 are multiple dependent claims. Claims 14-18 also depend from improper multiple dependent claims.
Claim 20 depends from Claims 14-19. Claims 16-19 are multiple dependent claims. Claims 14-19 also depend from improper multiple dependent claims.
Claim 21 depends from Claims 14-20. Claims 16-20 are multiple dependent claims. Claims 14-20 also depend from improper multiple dependent claims.
Claim 22 depends from Claim 21. Claim 21 is an improper multiple dependent claim.
Claim 23 depends from Claim 21 or 22. Claim 21 is a multiple dependent claim. Claims 21-22 also depend from improper multiple dependent claims. 
Claim 24 depends from Claims 21-23. Claim 23 is a multiple dependent claim. Claims 21-23 also depend from improper multiple dependent claims. 
Claim 25 depends from Claim 24. Claim 24 is an improper multiple dependent claim.
Claim 26 depends from Claims 22-25. Claims 23-24 are multiple dependent claims. Claims 22-25 also depend from improper multiple dependent claims.
Claim 27 depends from Claim 26. Claim 26 is an improper multiple dependent claim. 
Claim 28 depends from Claim 27. Claim 27 depends from improper multiple dependent claims.
Claim 29 depends from Claim 28. Claim 28 depends from improper multiple dependent claims.
Claim 30 depends from Claims 14-19. Claims 16-19 are multiple dependent claims. Claims 14-19 also depend from improper multiple dependent claims. 
Claim 31 depends from Claim 30. Claim 30 depends from other improper multiple dependent claims. 
Claim 32 depends from Claims 1-31. Claims 3-12, 16-21, 23-24, 26, and 30 are multiple dependent claims. Claims 4-31 also depend from improper multiple dependent claims.
Claim 33 depends from Claims 1-33. A claim cannot depend from itself. Claims 3-12, 16-21, 23-24, 26, and 30 are multiple dependent claims. Claims 4-32 also depend from improper multiple dependent claims.
Claim 34 depends from Claims 1-33. Claims 3-12, 16-21, 23-24, 26, 30, 32 and 33 are multiple dependent claims. Claims 4-33 also depend from improper multiple dependent claims.
Claim 35 depends from Claims 1-34. Claims 3-12, 16-21, 23-24, 26, 30, 32, 33, and 34 are multiple dependent claims. Claims 4-34 also depend from improper multiple dependent claims.
Claim 37 depends from Claim 36 and Claims 1-34. Claims 3-12, 16-21, 23-24, 26, 30, 32, 33, and 34 are multiple dependent claims. Claims 4-34 also depend from improper multiple dependent claims.
Claim 38 depends from Claim 37 and Claims 14-34. Claims 3-12, 16-21, 23-24, 26, 30, 32, 33, and 34 are multiple dependent claims. Claims 4-34 also depend from improper multiple dependent claims.
Claim 39 depends from Claim 38. Claim 38 depends from improper multiple dependent claims. 
Claim 40 depends from Claim 37. Claim 37 depends from improper multiple dependent claims.
Claim 41 depends from Claim 37. Claim 37 depends from improper multiple dependent claims.
Claim 42 depends from Claim 37. Claim 37 depends from improper multiple dependent claims.
Accordingly, the claims have not been further treated on the merits.

Claim Rejections - 35 USC §§ 102-103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


I. Claim(s) 1-2 – or as stated below - is/are rejected under 35 U.S.C. 103 as being unpatentable over Song, et al., Fabrication of fullerene-decorated carbon nanotubes and their application in flame-retarding polypropylene, Nanoscale 2009; 1: 118-121 (hereinafter “Song at __”) in view of:
(i) US 2012/0261620 to Richter, et al.

With respect to Claim 1, this claim requires “: (i) providing a mixture comprising carbon nanospheres and carbon nanotubes in a solvent.” Song teaches providing a mixture of C60 (interpreted as a carbon nanosphere) and carbon nanotubes in a solvent, o-dichlorobenzene. (Song at 118, col. 2). 
Claim 1 further requires “(ii) refluxing the mixture.” While reciting refluxing in a different context – hydroxylating nanotubes (Song at 118, col. 2) (“After ultrasonic dispersion for 30 min, the solution was refluxed for 8 h, then the mixture was filtered, washed thoroughly with ethanol and deionized water three times, and dried at 80 °C under vacuum for 12 h.”) – Song teaches that the nanotubes and fullerenes were “stirred.” This difference does not impart patentabilty. In a similar process, Richter teaches refluxing to functionalize carbon nanotubes. See e.g. (Richter 5: [0060]). Richter states “[t]he extent of the functionalization can be controlled by the duration of Id. One would be motivated to employ a refluxing technique to control the extent of functionalization. 
Claim 1 further requires “ (iii) removing the solvent to obtain a carbon nanotube in contact with an carbon nanosphere.” Filtration is taught. (Song at 118, col. 2). Nanotubes in contact with carbon nanospheres are taught. See e.g. (Song at 120, “Fig. 3E”). 
As to Claim 2, “about” is interpreted broadly, and reading on the amounts taught in Song. (Song at 118, col. 2).  

II. Claim 3 – or as stated below -  is/are rejected under 35 U.S.C. 103 as being unpatentable over Song, et al., Fabrication of fullerene-decorated carbon nanotubes and their application in flame-retarding polypropylene, Nanoscale 2009; 1: 118-121 (hereinafter “Song at __”) in view of:
(i) US 2012/0261620 to Richter, et al., and further in view of:
(ii) Joris, et al., The Effects of Polar Aprotic Solvents on Linear Free-Energy Relationships in Hydrogen-Bonded Complex Formation, Journal of the American Chemical Society 1972; 94(10): 3438-3442 (hereinafter “Joris at __”) to show a state of fact.

The discussion accompanying “Rejection I” above is incorporated herein by reference. 
As to Claim 3, as noted above, Song teaches o-dichlorobenzene. (Song at 118, col. 2). O-dichlorobenzene is understood as aprotic. Joris is relied on to show inherency. (Joris at 3438, col. 1) (“The pure aprotic solvents cyclohexane, chlorobenzene, o-dichlorobenzene, 1,2-dichloroethane, and methylene chloride were selected for study.”). 

III. Claim(s) 36 – or as stated below - is/are rejected under 35 U.S.C. 102(a)(1) as being anticiapted by Song, et al., Fabrication of fullerene-decorated carbon nanotubes and their application in flame-retarding polypropylene, Nanoscale 2009; 1: 118-121 (hereinafter “Song at __”)

Claim 36, this claim requires “[a] composition comprising carbon nanotubes in contact with carbon nanospheres.” Nanotubes in contact with carbon nanospheres are taught. See e.g. (Song at 120, “Fig. 3E”).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL C. MCCRACKEN whose telephone number is (571) 272-6537.  The examiner can normally be reached on Monday-Friday (9-6).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith D. Walker can be reached on 571-272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	
/DANIEL C. MCCRACKEN/Primary Examiner, Art Unit 1736